 

Case 1:20-cv-22051-JEM Document 16-1 Entered on FLSD Docket 09/09/2020 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF FLORIDA

SISVEL INTERNATIONAL S.A., 3G

LICENSING S.A., and SISVEL S.p.A.,
Plaintiffs

V. NO. 1:20-CV-2205 1-JEM

HMD AMERICA, INC., and HMD GLOBAL

OY,

Defendants.

CERTIFICATION OF MATTHEW MOFFA

Matthew Moffa, Esquire, pursuant to Rule 4(b) of the Rules Governing the Admission,

Practice, Peer Review, and Discipline of Attorneys, hereby certifies that: (1) I have studied the

Local Rules of the United States District Court for the Southern District of Florida; (2) | am a

member in good standing of state bars of New York and Massachusetts, U.S. District Courts for the

Southern, Eastern, and Western Districts of New York, U.S. District Court for the Eastern District

of Texas. and U.S. District Court for the District of Massachusetts; and (3) I have not filed three or
admission in this District within the last 365 days.
17 ——
=: y
t

more motions for pro hac vice

Matthew Moffa

RET TT Te
